Appeal from an order of the Supreme Court at Special Term, entered October 16, 1978 in Warren County, which granted motions by defendants for summary judgment dismissing plaintiff’s complaints. Plaintiff sustained serious personal injuries when the snowmobile he was operating crashed into a closed iron gate which barred access over a private road. Although he had selected the road to reach his destination, a local bar and restaurant, plaintiff had not obtained permission to use it. He came upon the gate in question while traveling along this route, noted that it was closed, and took a path around it. However, during his return trip in a combination of heavy snow and fine rain some two and one-half hours later, plaintiff was unable to locate his former path and collided with the gate. Joined as defendants in this action were the lessees of the premises, the owners thereof, and those who had designed and installed the gate. The grant of summary judgment as to all defendants was, in our view, entirely correct. The facts of this case are not unlike those in Rock v Concrete Materials (46 AD2d 300), where the dismissal occurred at the close of plaintiff’s case. The principal distinguishing feature urged upon us by plaintiff in the case at bar seems to be his theory that the defendants created and then maintained a hazardous condition or trap, thus placing him within the terms of an exception to a statute which would otherwise free owners, lessees and occupants from liability (General Obligations Law, § 9-103). However, this record is barren of any indication that could support an inference that the gate erected and maintained on this private road constituted a dangerous condition violative of any duty owed to this plaintiff by anyone (Rock v Concrete Materials, supra; Wight v State of New York, 93 Mise 2d 560). Order affirmed, with costs. Mahoney, P. J., Greenblott, Sweeney, Kane and Staley, Jr., JJ., concur.